Citation Nr: 1012922	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-08 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service from September 1950 
to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing held in January 2010.  A 
transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Board notes that although the Veteran submitted 
additional evidence in January 2010 at the time of the Board 
hearing and subsequent to the final consideration of the 
claim by the RO, the Veteran specifically waived his right 
to have this additional evidence considered initially by the 
RO.  This was done in a January 2010 statement.  See 
38 C.F.R. § 20.1304.

The Veteran contends that the Oklahoma City VA medical 
center's negligence and carelessness in administering a 
medication regime of Coumadin, statin drugs, and intravenous 
heparin, led to the development of his rheumatoid arthritis.  
The Veteran noted that in July 2002, he was discharged from 
a VA medical center, and less than a day later, he was 
admitted to a private facility, the Edmund medical center 
where the diagnosis was cerebral vascular accident (CVA).  
The Veteran noted that he left the private facility after 
approximately seven days, and was transferred to a VA 
facility for rehabilitation for 36 days.  The Veteran 
believes that it was during this time period where he 
developed rheumatoid arthritis due to improper dosage and 
administration of medications by VA.  The Veteran also 
stated that he was never advised by VA doctors of the side 
effects of his statin medications, and noted that he had no 
problems with joint pain or arthritis prior to treatment 
with the statin medications.  The Veteran claims that a VA 
physician, Dr. S., never recognized the connection between 
his joint pain and the medications, and rather than taking 
him off the medications entirely, Dr. S. kept adjusting the 
drugs, and the Veteran continued to experience joint pain 
and other adverse reactions.  See January 2010 Board 
hearing.

Treatment records during this period show that the Veteran's 
medication regime included 40 to 80 milligrams of 
simvastatin while inpatient at the Oklahoma VA medical 
center.

As will be outlined below, several physicians concur that 
the Veteran's current muscle aches, joint pain, and 
rheumatoid arthritis, are attributable to or caused by his 
medications/drug treatment plan administered while at the 
Oklahoma VA medical center in August 2002.  The question for 
consideration is, even assuming that the Veteran's 
rheumatoid arthritis was the result of medication 
administered at the VA medical center, whether the 
disability (rheumatoid arthritis) was the proximate result 
of VA fault, such as carelessness, negligence, lack of 
proper skill or error in judgment, or an event not 
reasonably foreseeable.  This is a question that must be 
answered by a physician after reviewing the entire record, 
including inpatient treatment records and nurses notes for 
the August 2002 time frame, in addition to the Veteran's 
statements, and medical evidence and opinions by various 
physicians documented below.

The record contains a November 2002 letter by L.A., M.D. of 
the Balanced Healing Medical Center, stating that the 
Veteran suffered a right-sided stroke and was placed on 
Coumadin in August 2002.  Dr. A. noted that after the third 
day of taking the medication, the Veteran broke out in large 
red whelps, which covered 75 percent of his body but noted 
that the Coumadin was continued for almost a month.  Dr. A. 
also noted that the Veteran was prescribed a statin 
medication and began having side effects from it as well.  
Dr. A. stated that the side effects of both medications 
caused muscles aches and joint pain, among other problems, 
but noted that muscle aches and joint pains were known side 
effects of these medications.  Dr. A. opined that the 
Veteran's muscle aches and joint pains were caused by the 
medications and that the Veteran continued to experience 
residual sequelae due to the medications.

A Narrative Report by J.I., PhD, the director of the 
MacArthur Medical and Psychotherapy, noted that the Veteran 
reported exacerbation of arthritis since the hospitalization 
and treatment at the VA medical center, which included 
treatment with simvastatin, Coumadin, and heparin.  J.I., 
PhD. noted that it appeared as if the Veteran's treatment 
plan was too aggressive, and more likely than not, resulted 
in partial permanent damage for the Veteran.  There is no 
indication that J.I. examined the record in it entirety, but 
he noted that he examined Dr. L.A.'s January 2004 statement 
confirming the medical damages-i.e., joint pain.

A March 2006 letter by D.F., M.D., reported the Veteran's 
belief that he had no prior joint problems before August 
2002, and that the medications he was given while at the VA 
medical center in August 2002 caused rheumatoid arthritis 
and rapid deterioration of his soft tissues and bone 
structures.  Dr. F. noted that x-rays confirmed this 
destructive process, and that this process was much more 
likely than not attributed to the drugs used in his 
treatment plan.  Dr. F. stated that although laboratory 
tests results revealed a false negative result for 
rheumatoid arthritis, the Veteran did have arthritis, 
especially in his weight bearing joints on both sides of his 
body.

The file contains an August 2006 letter by C.C., M.D., of 
the Oklahoma Arthritis Center.  Dr. C., after listening to 
the Veteran report his history of painful and swollen 
joints, stated that his impression was that the Veteran had 
rheumatoid arthritis/ankylosing spondylitis that appeared to 
have begun while he was hospitalized at the VA Hospital.  
This letter recounted the Veteran's medical history, as 
reported by the Veteran, noting that the Veteran's 
difficulties began in July of 2002 when he developed 
dizziness and weakness and went to the VA emergency room.  
He later presented to a private emergency room with right-
sided numbness and paralysis and was admitted with a stroke.  
Dr. C. noted that as he understood the story, the Veteran 
was eventually transferred back to the VA hospital for 36 
days of rehabilitation.  During this hospitalization, the 
Veteran reported being given Coumadin and statins, and he 
developed pain and swelling in the joints.  The Veteran 
reported that initially his knees were swollen and painful 
but eventually this progressed to involve all of his joints.  
Dr. C. noted that the Veteran had multiple studies, 
including MRIs of the shoulders, knees, and hips, all of 
which showed joint effusions and inflammation.

A June 2007 letter by L.A., M.D. noted that he had re-
examined the Veteran in May 2007, and reviewed extensive 
medical records, including those by C.C., M.D. a 
rheumatologist, and D.F., M.D., the Veteran's primary care 
physician.  Dr. L.A. also stated that the Veteran's medical 
condition was incurred while at the VA medical center.  He 
noted that the Veteran was initially hospitalized at the VA 
due to a right-sided stroke and for rehabilitation, and that 
during this time he was given Coumadin and statin drugs and 
sustained an adverse reaction to these medications as 
detailed in numerous medical records.  Dr. L.A. noted that 
the Veteran has been diagnosed with rheumatoid 
arthritis/ankylosing spondylitis, which appeared to have 
started due to an adverse reaction to medication while at 
the VA medical center.

A June 2008 letter by S.S., D.O., noted that after reviewing 
the hospital history, his documented reaction, and the 
information available on statins and resultant rheumatic 
disease, she believed that it was more likely than not that 
the Veteran's ongoing joint pain and rheumatoid arthritis 
were related to his reaction to simvastatin which occurred 
while the Veteran was hospitalized at the VAMC in August of 
2002.  Finally, a January 2010 letter by S.G., D.C. of 
MacArthur Medical and Psychotherapy, Inc., noted that she 
had treated the Veteran at the clinic on a regular basis, 
and opined that it was more likely than not that his 
rheumatoid arthritis was a result of his hospitalization and 
treatments at the Oklahoma City VA medical center.

The statute governing award of compensation for additional 
disability caused by VA hospital care, medical or surgical 
treatment, or examination, is found at 38 U.S.C.A. § 1151.  
Section 1151 provides in pertinent part that:

(a) Compensation under this chapter . . 
. shall be awarded for a qualifying 
additional disability . . . of a Veteran 
in the same manner as if such additional 
disability . . . were 
service[]connected.  For purposes of 
this section, a disability . . . is a 
qualifying additional disability . . . 
if the disability . . . was not the 
result of the Veteran's willful 
misconduct and--
(1) the disability . . . was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
Veteran under any law administered by 
the Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability . . . was--

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in 
furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably 
foreseeable . . .

38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability.  Merely 
showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional 
disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a 
disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury 
proximately caused the continuance or progress.  38 C.F.R. § 
3.361(c)(2).

The proximate cause of disability is the action or event 
that directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d).  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the Veteran's additional disability (see 38 C.F.R. § 
3.361(c)); and that (1) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider, or (2) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's--
or, in appropriate cases, the Veteran's representative's--
informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of 
a Veteran's additional disability was an event not 
reasonably foreseeable is to be based on what a reasonable 
health care provider would have foreseen.  The event does 
not have to be completely unforeseeable or unimaginable but 
must be one that a reasonable health care provider would not 
have considered to be an ordinary risk of the treatment 
provided.  38 C.F.R. § 3.361(d)(2).  The regulation further 
provides that, in determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health 
care provider would have disclosed in connection with the 
informed consent procedures of 38 C.F.R. §§ 17.32.  38 
C.F.R. § 3.361(d)(2).

Here, there is medical evidence tending to show that the 
Veteran has rheumatoid arthritis that arose during the 
course of his medical care at a VA medical facility, after 
being treated with simvastatin.  See June 2007 letter by 
L.A., M.D., and June 2008 letter by S.S., D.O.  However, 
there is no competent medical evidence showing whether the 
"proximate cause" of the Veteran's rheumatoid arthritis was 
carelessness, negligence, error in judgment, lack of proper 
skill, etc. (such as careless or negligent administration of 
medication (improper dosage amount, etc.), or the result of 
an event that was not reasonably foreseeable.  The Board 
therefore will remand for medical opinion evidence.

Accordingly, the case is REMANDED for the following action:

1.  Search for any additional nurses' 
notes or any other such records that 
might reflect treatment and 
administration of medication from the 
Veteran's inpatient treatment at the 
Oklahoma VAMC during the time frame of 
July and August 2002 that have not 
already been made a part of the record.

2.  Arrange for a physician to review 
the Veteran's claims file, including the 
complete set of clinical records from 
the Oklahoma VAMC.  The physician is 
requested to answer the following 
questions:

A. Did the Veteran suffer an 
additional disability of rheumatoid 
arthritis, not of his own willful 
misconduct, as the result of 
medical treatment, specifically 
medication (simvastatin, Coumadin, 
etc.) administered to the Veteran 
by the Oklahoma VAMC in August of 
2002?

B. Was any additional disability ( 
such as rheumatoid arthritis) 
proximately caused by carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of VA 
in furnishing medical treatment 
(specifically in administering 
drugs)? 

C. Was rheumatoid arthritis 
proximately caused by an event not 
reasonably foreseeable?  Was the 
risk of that event the type of risk 
that a reasonable health care 
provider would have disclosed in 
connection with informed consent 
procedures?

The physician must provide the complete 
rationale for the conclusions reached, 
to include, as appropriate, citation to 
specific evidence of record and/or 
medical authority.

(The Veteran should be scheduled for a 
medical examination only if such 
examination is needed by the physician 
to answer the questions posed above.)

After the requested opinion has been 
provided, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand. If the report is deficient in 
any manner, it should be returned to the 
physician.

3.  After undertaking any other 
development deemed appropriate, 
adjudicate the Veteran's 38 U.S.C.A. 
§ 1151 claim.  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

